Title: To Thomas Jefferson from Robert Patterson, 1 January 1808
From: Patterson, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Mint of UStates Jany. 1st. 1808
                  
                  At the commencement of the present year, I have the honour of laying before you a report of the operations of the Mint during the last year.
                  From the enclosed statement of the Treasurer, it will appear, that during that period there have been struck at the Mint; gold coins, to the amount of four hundred and thirty seven thousand, four hundred and ninety five dollars, silver coins, to the amount of five hundred and ninety seven thousand, four hundred and forty eight dollars, and seventy five cents; and copper coins to the amount of nine thousand, six hundred and fifty two dollars, and twenty one cents. Making the whole amount, one million, and forty four thousand, five hundred and ninety five dollars and ninety six cents; and the number of pieces, two millions, seven hundred and thirty one thousand, three hundred and forty five—a sum far exceeding the issues of any former year since the establishment of the Institution.
                  
There are at this time in the vaults of the Mint, gold and silver bullion, deposited for coinage, to the full amount of two hundred and fifty thousand dollars; and of copper planchets, in  cents and half  cents, nearly thirty tons; nor can there be any doubt that from the Banks in this city, and other sources, there will be a continued ample supply.
                  You will permit me, Sir, to mention, that the Act of Congress for continuing the Mint at Philadelphia, will expire on the fourth day of March next; the attention of Congress will therefore, it is respectfully hoped, be seasonably directed to that object. 
                  I have the honor to be with sentiments of the greatest respect and esteem your obedient faithful servant
                  
                     R. Patterson
                     
                  
               